DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following non-final rejection is in response to amendments filed 07/28/2022. Claims 1-2, 4-12, 14-20 are pending
Response to Arguments
Applicant’s arguments and amendments to Claims 10, 20 with respect to the rejection(s) of claim(s) 10, 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miller et al (US 7546206).

Applicant's arguments and amendments with respect to rejections of Claims 1-2, 4-9, 11-12, 14-19 under 35 USC 103 have been fully considered but they are not sufficient to overcome the rejections.
	With respect to applicant’s arguments that Kotecha, Gong, and Eyhorn do not disclose maintaining a database of a plurality of waypoints for each of the geographic regions and data related to each of the plurality of waypoints in each respective region, the plurality of waypoints for the respective region being arranged to subdivide the respective region, wherein the waypoints cover a set area based on a region of the waypoints, examiner respectfully disagrees. Kotecha discloses this in par. 0024 and Fig. 3A and Fig. 4. In par. 0032-0033 and Fig. 3A Kotecha further clarifies that each cell for which wireless signal strength data is stored in the 3D network coverage component covers a set geographical area having a hexagon or other polygon shape that subdivide a region. Fig. 4 also shows that the 3D network coverage component is a database storing waypoints as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9, 11-12, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha (20160371985) in view of Gong et al (US 9412278, hereinafter referred to as Gong) and Eyhorn et al (US 20180357909; hereinafter referred to as Eyhorn)
Regarding Claim 1, Kotecha teaches an air traffic control method (see at least Fig. 5) comprising: 
in an air traffic control system including one or more servers communicatively coupled to one or more wireless networks (see at least wireless networks connecting UAVs and servers in par. 0022), 
communicating with drones via one or more cell towers associated with the one or more wireless networks (see at least base stations 220 for a wireless cellular network used to communicate with UAVs in par. 0020 and Fig. 2), 
wherein the drones each include hardware and antennas adapted to communicate to the one or more cell towers (see at least UAVs being devices in par. 0044, 0057 and devices having cellular radio transceivers in par. 0060 interpreted as hardware and antennas),
maintaining a database of a plurality of waypoints for each of the geographic regions and data related to each of the plurality of waypoints in each respective region, the plurality of waypoints for the respective region being arranged to subdivide the respective region, wherein the waypoints cover a set area based on the region of the waypoints (see at least 3D network coverage component subdividing geographical areas into cells and storing the cell signal strength in each cell in par. 0024 and Fig. 3A, Fig. 4 and the geographical areas A1-A13 of each cell in par. 0032-0033);
managing a plurality of flying lanes in each of the geographic regions where coverage of the one or more cell towers is determined to exist (see at least flight paths determined for UAVs optimized to ensure that the UAVs maintain network coverage throughout the flight in Abstract), 
obtaining data associated with flight of each of the drones based on the communicating (see at least UAVs transmitting 3D location to the 3D network coverage component or UAV navigation component in par. 0041); 
managing the flight of each of the  drones based on the obtained data, the data related to each of the plurality of waypoints in the database, and performance of one or more functions associated with air traffic control (see at least providing flight paths to UAVs in par. 0026-0027 interpreted as managing flight and performing a function associated with air traffic control and determining drone flight paths based on the cell signal strength data to remain in contact with base locations in par. 0052); and 
controlling the flight of each of the  drones to travel on flight path of one of the plurality of flying lanes (see at least UAV navigation component 250 generating flight paths in par. 0027 interpreted as controlling the flight to travel on a flying lane), 
monitoring cell signal strength by the drones (see at least updating 3D network coverage map based on signal measurements from UAV in par. 0046 interpreted as monitoring cell signal strength), adjusting the flight path based thereon, and adjusting the flight path of the drones traveling in the respective flying lane to follow the flight path as adjusted, by modifying which waypoints of the respective region define the flight path (see at least dynamically updating flight path in response to determining wireless signal strength has degraded in par. 0055 interpreted as modifying which waypoints define the flight path) , such that the flight by each drone is constrained based on coverage of the one or more cell towers and each  drone maintains communication on the one or more wireless networks and operates only where the coverage of the one or more cell towers exists (see at least “optimize the flight path to ensure that the UAVs maintain network coverage throughout the flight” in Abstract interpreted as constraining flight).
Kotecha fails to teach all of the following, but Gong does teach:
passenger drones (see at least UAV carrying one or more passengers in col. 200 line 46 to col. 201 line12 ) wherein each drone has a unique identifier in the air traffic control system (see at least UAVs having a unique identifier in col. 18 lines 39-50);  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kotecha to incorporate the teachings of Gong wherein the UAVs transport passengers and have unique identifiers. The motivation to incorporate the teachings of Gong would be to transport people without the need of a pilot and to authenticate the UAVs before flight (see col. 20 lines 46-61), which improves safety. 
Kotecha and Gong fail to explicitly teach the following, but Eyhorn does teach
each of the plurality of flying lanes being a predefined geographical path defining a flight path of multiple waypoints of the plurality of waypoints of the respective region, the flight path being standardized for multiple drones to follow during flight (see at least drone approach corridor defined by geographical coordinates of an entry point and target location of the drone approach corridor in par. 0149 interpreted as defining a predefined flight path of multiple waypoints that is standardized for multiple drones to follow);
adjusting the flight path of a respective flying lane based on sensor data collected by drones (see modifying drone approach corridor based on sensor data received from the drone in par. 0206). 
Given that Kotecha teaches adjusting drone flight paths based on cell signal strength detected by drones, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kotecha and Gong to incorporate the teachings of Eyhorn wherein UAVs fly in predetermined corridors that can be modified based on sensor data collected from the UAVs while flying in the corridors, in order to arrive at modifying the paths of the predetermined flying lanes based on collected cell signal strength data. The motivation to incorporate the teachings of Eyhorn would be to improve safety of drone operations within the corridor (see par. 0206).

Regarding Claim 2, Kotecha as modified by Gong and Eyhorn teaches the air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Gong and the motivation to combine the teaching with Kotecha is the same as previously described in rejection of Claim 1.   
Kotecha further teaches wherein the data associated with the flight of each of the drones includes location and altitude (see at least UAV transmitting 3D location to 3D network coverage component and UAV navigation component), 
Kotecha fails to explicitly teach the following, but Eyhorn does teach the UAV communicating data including speed and direction (see at least speed and heading in par. 0119)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kotecha as modified by Gong and Eyhorn to incorporate the teachings of Eyhorn wherein heading and speed data is collected from the UAV. The motivation to incorporate the teachings of Eyhorn would be to allow a user to monitor the drone’s execution of the flight plan (see par. 0120), which increases safety.	


Regarding Claim 4, Kotecha as modified by Gong and Eyhorn teaches the air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Gong and the motivation to combine the teaching with Kotecha is the same as previously described in rejection of Claim 1. Kotecha further teaches wherein the one or more functions include any of 
navigation (see at least UAV navigation component in par. 0027), 
real-time control (see at least UAV navigation component dynamically transmitting flight path updates in par. 0055). 

Regarding Claim 5, Kotecha as modified by Gong and Eyhorn teaches the air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Gong and the motivation to combine the teaching with Kotecha is the same as previously described in rejection of Claim 1.   
Kotecha further teaches wherein one or more of the drones are configured for autonomous operations based on control by the air traffic control system (see at least autonomous operation in par. 0002, see also the route planning service transmitting the flight paths to the UAVs in par. 0015).

Regarding Claim 6, Kotecha as modified by Gong and Eyhorn teaches the air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Gong and the motivation to combine the teaching with Kotecha is the same as previously described in rejection of Claim 1.  
Kotecha as modified by Gong further teaches (references to Kotecha) wherein the hardware and antennas for each of the drones is configured to operation on a plurality of different cell networks (see at least different kinds of wireless cell networks as well as UAVs being handed off between base stations when moving in and out of different coverage areas in par. 0020 and cellular radio transceivers in par. 0060). 

Regarding Claim 7, Kotecha as modified by Gong and Eyhorn the air traffic control method of claim 1 (see Claim 1 analysis). Kotecha further teaches further comprising: 
communicating with a one or more Unmanned Aerial Vehicles (UAVs) (see at least UAV navigation component communicating with UAVs in par. 0052); and 
managing flight of the one or more UAVs (see at least UAV navigation component communicating waypoints to UAVs in par. 0052).
Kotecha does not explicitly teach communicating with UAVs in addition to the passenger drones, but Gong does teach passenger drones (see at least transporting passengers in col. 2 lines 30-33).
Given that Kotecha teaches communicating with and managing flight of one or more UAVs, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kotecha to incorporate the teachings of Gong wherein the air traffic control method comprises communicating with and managing flight of one or more UAVs in addition to passenger drones. The motivation to incorporate the teachings of Gong would be to enable communication and air traffic control of all types of drones without the need of a pilot. 

Regarding Claim 9, Kotecha as modified by Gong and Eyhorn teaches the air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Gong and the motivation to combine the teaching with Kotecha is the same as previously described in rejection of Claim 1.  
Kotecha further teaches wherein the one or more wireless networks include a first wireless network and a second wireless network each for bidirectional communication between a drone and the air traffic control system for redundancy with one of the first wireless network and the second wireless network operating as primary and another as backup (see at least wireless cell network in par. 0020 and backup satellite network in par. 0021).

	 


Regarding Claim 11, Kotecha teaches an air traffic control system (see at least Fig. 1A) comprising: 
one or more servers each including a processor (see at least 3D coverage component 240 including one or more servers or other computing devices and UAV navigation component including one or more servers in par. 0024-0026), 
a network interface communicatively coupled to one or more wireless networks (see at least communication interface 860 including cellular radio transceiver in par. 0060, the 3D network coverage component and UAV navigation component are interpreted to be devices as described in par. 0060-0061), and memory storing instructions (see at least memory 830 storing software instructions executed by a processor in par. 0061) that, when executed, cause the processor to: 
Kotecha as modified by Gong and Eyhorn teach an air traffic control system for implementing the method of Claim 1 (see Claim 1 analysis for rejection of the method).

Regarding Claim 12, Kotecha as modified by Gong and Eyhorn teaches an air traffic control system for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method).


Regarding Claim 14, Kotecha as modified by Gong and Eyhorn teaches an air traffic control system for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method). 

Regarding Claim 15, Kotecha as modified by Gong and Eyhorn teaches an air traffic control system for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method)

Regarding Claim 16, Kotecha as modified by Gong and Eyhorn teaches an air traffic control system for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method)

Regarding Claim 17, Kotecha as modified by Gong and Eyhorn teaches an air traffic control system for implementing the method of Claim 7 (see Claim 7 analysis for rejection of the method)

Regarding Claim 19, Kotecha as modified by Gong and Eyhorn teaches an air traffic control system for implementing the method of Claim 9 (see Claim 9 analysis for rejection of the method)
Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha as modified by Gong and Eyhorn as applied to claim 1, 11 above, and further in view of Burema et al (US 20140303814; hereinafter referred to as Burema).

Regarding Claim 8, Kotecha as modified by Gong and Eyhorn teaches the air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Gong and the motivation to combine the teaching with Kotecha is the same as previously described in rejection of Claim 1.   Kotecha further teaches wherein the one or more wireless networks include 
a first wireless network for bidirectional communication between a drone and the air traffic control system (see at least UAV transmitting request for flight path to UAV navigation component and receiving flight path back over wireless cellular network in par. 0049-0050 interpreted as bi-directional communication) and 
Although Kotecha does teach a second wireless network being a satellite network, Kotecha, Gong, and Eyhorn fails to explicitly teach that the communication is unidirectional for status indications, but Burema does teach a second wireless network for unidirectional communication to the drone for status indications (see at least one-way radio link used for back-up and broadcast of emergency information, such as a "Fly Home and Park" command in par. 0076). Note the emergency information is interpreted as the status indications.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kotecha as modified by Gong and Eyhorn to incorporate the teachings of Burema wherein the second wireless network communicates one-way to the drone with status indications. The motivation to incorporate the teachings of Burema would be to send emergency status indication and commands to UAV when the two-way communication network is congested (see par. 0083)
Regarding Claim 18, Kotecha as modified by Gong and Eyhorn teaches an air traffic control system for implementing the method of Claim 8 (see Claim 8 analysis for rejection of the method)
Claim 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha as modified by Gong and Eyhorn as applied to claim 1, 11 above, and further in view of Miller et al (US 7546206; hereinafter referred to as Miller).
Regarding Claim 10, Kotecha as modified by Gong and Eyhorn teaches the air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Gong and the motivation to combine the teaching with Kotecha is the same as previously described in rejection of Claim 1.  
Kotecha does not explicitly teach the following, but Gong does teach further comprising: 
performing one or more operations via the GUI for air traffic control (see at least user controlling navigation of UAV through the interface in col. 183 lines 10-15) and monitoring at any of a high-level and an individual drone level (see at least images from UAV provided at user terminal in col. 183 lines 20-25 interpreted as monitoring at an individual drone level)
displaying individual drones at local geographic levels (see at least displaying location of UAV 3550 relative to the geo-fencing devices in col. 183 lines 43-54 and Fig. 35);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kotecha to incorporate the teachings of Gong wherein the control system includes a user interface with which an operator can monitor images and control navigation of the drone. The motivation to incorporate the teachings of Gong would be to allow a person to monitor that the UAV is obeying geo-fences and intervene if necessary (see col. 183 lines 6-42), which improves safety. 
Kotecha as modified by Gong and Eyhorn do not appear to teach the following but Miller does teach:
providing a visualization via a Graphical User Interface (GUI) at different geographic levels (see at least traveler interface screen including map viewer 170 in col. 7 line 66 to col. 8 line 12, see also zooming in an out on the map viewer in col. 16 lines 6-32) and 
providing a heat map conveying congestion of aircraft at high geographic levels (see at least air traffic displayed in color-coded map in col. 7 lines 66 to col. 8 line 12 and Fig. 6)
Given that Gong already teaches displaying the location of passenger drones on a user interface (see Fig. 35), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kotecha as modified by Gong and Eyhorn to incorporate the teachings of Miller wherein a user determining a route for an aircraft zoom in and out of a color coded map or air traffic levels,  in order to arrive at a zoom-able heat map of drone congestion. The motivation to incorporate the teachings of Miller would be to allow a user to select a route or modify a segment of a route for an aircraft to avoid air traffic, which improves safety (see col. 5 lines 27-62). 
Regarding Claim 20, Kotecha as modified by Gong, Eyhorn, and Miller teaches an air traffic control system for implementing the method of Claim 10 (see Claim 10 analysis for rejection of the method)



Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herriot et al (US 20140114606) discloses a system for generating an air traffic heat map
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664